PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/698,757
Filing Date: November 27, 2019
Appellant(s): Gregor Berg et al.



__________________
Domenico L. Ippolito
Reg. No. 66,058
For Appellant






EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 22, 2022.

I. 	Grounds of Rejection to be reviewed on Appeal
	Every ground of rejection set forth in the Office action dated November 24, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”










II. 	Response to Arguments
A.       Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.

1. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 is directed to an improvement in the field of user interfaces for generating autonomous programs to perform tasks, not to the managing of people or their relationships…, even if the criteria for selecting which autonomous programs to generate includes financial considerations, such as the average hourly rates of users performing the tasks .  See Appeal Br. 11. 

In response to Appellant’s argument, the Examiner respectfully disagrees. The Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers invoked merely as a tool. See id.  1335-36. Here, it is clear from the Specification (including the claim language) that the claims are focused on an abstract idea instead of an improvement in the field of user interfaces because Appellant does not claim to have invented a new user interface. For example, Claim 1 recites a user interface comprising an option to be presented on a display device for a user to select or click on when selecting a first task. The Specification in paragraph [0178] describes “The UI module 420 causes a user interface to be presented on a display device, the user interface comprising an option to cause the selected process to be automated (operation 2830)…showing the relative time and cost savings resulting from automation of the plurality of processes and including an option to perform automation of the selected process.”  Thus, no indications that the claimed user interface is anything other than a generic user interface operating in its ordinary capacity (e.g., presenting data) to implement the recited abstract idea.    


2.	Appellant’s arguments regarding the 35 U.S.C. § 101 rejection that while Example 37 improves a user interface by using frequency of use to organize icons, present claim 1 improves a user interface by using user behavior mining data to select the first task for which an option to automatic is presented. Accordingly, like Example Claim 37, present claim 1 is not directed to an abstract idea, but instead integrates any abstract idea into a practical application and is patent-eligible  See Appeal Br. 12. 

In response to Appellant’s argument, the Examiner respectfully disagrees. With respect to Example 37 of the 2019 PEG Examples, the Office determined that claim 1 of Example 37 integrates the recited abstract idea, i.e., a mental process, into a practical application because the additional element (i.e., receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icon to a position on the GUI closest to the start icon of the computer system based on the determined amount of use) “recite a specific manner of automatically displaying icons to the user based on usage[,] which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” In contrast, the present claim 1 recites the additional elements of “one or more processors”, “a database”, “a user interface”, “a display device” and the term “automatically” do not integrate the abstract idea into a practical application because the Specification discloses these additional elements at a high level of generality and are merely invoked as tools to perform the generic functions in the claim to carry out the abstract idea. For example, The Specification describes “the computer system (software, program, code) for causing the machine 3000 to perform any one or more methodologies in whole or in part. The machine 3000 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), a cellular phone, a smartphone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions.” See ¶ 213. The claim in light of the Specification does not recite any similar improvement as recited in Example 37—"automatically moving the most used icons to a position on the GUI closest to the start icon”, but instead points to the basic functional language of a generic computer that is without any particular means for achieving the purported technological improvement. However, using these additional elements for accessing user behavior mining data from a database, selecting a first task of the plurality tasks based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, causing a user interface comprising an option to be displayed on a display device, and generating an autonomous program to automatically perform the first task (e.g., writing a program for robot) do not reflect any improvement to the functioning of a computer itself, or another technology or technical field, or impose any meaningful limits on practicing the abstract idea. Therefore, the claims are unlike. Example 37 in one hand: automatically modifies a generic Graphic User Interface (GUI) based on the most used icons is an improvement to the technology of the GUI itself, and claim 1 in another hand: uses a generic User Interface to [automatically] generate autonomous program based on the user selected option is not an improvement to the technology of the GUI itself, even if this may speed up the processes and reduce errors. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FaiWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).



B. 	Arguments regarding claims 1-9 and 11-21  under 35 U.S.C. § 103 rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al., (US 2003/0182413, hereinafter: Allen), and in view of Gordon et al., (US 2018/0032997, hereinafter: Gordon). 

1.  	Appellant argues that the prior art does not teach or suggest “selecting…based on the average duration of the plurality of tasks and the average hourly rates of the users performing the tasks, a first task of the plurality of tasks”, as recited in Independent claims 1, 12 and 18.  Appeal Br. at 17.
In response to Appellant’s argument, the Examiner respectfully disagrees. Allen discloses “It is preferable that the database includes at least one historical rating field associated with each service provider (e.g., the user performing the jobs) for enabling a service user to rate at least one past job performed by the service provider; The at least one desired performance criterion and said comparable performance criteria are preferably selected from a group including the following classes of criteria: quality criteria, cost criteria (average hourly rate) and timeliness criteria (average duration); the average cost of similar jobs performed by the service provider in the past ; and the timeliness of at least one past job performed by the service provider; preferably the interface means is adapted to receive a selection confirmation from said service user identifying the service provider selected for the job; and generating and sending a job confirmation to the service provider selected by the service user for the job” (see ¶¶ 18-27).  Although Allen is selecting a service provider, for a particular job, based on average hourly rate and average duration of similar jobs performed by the service provider in the past (see Allen, ¶ 22), and Appellant is selecting a task to be perform based on an average duration of each task of the process and an hourly  rate of a user (e.g., an employee or a contractor) performing the task (see Spec ¶ 155); however, both the job/task are selected, to be performed, based on the average cost of the person performing the task. Thus, Allen suggests at least selecting a task to be performed based on the average cost including the average hourly and average duration. 


2.  	Appellant argues that the prior art does not teach or suggest “causing…a user interface to be presented on a display device, the user interface comprising an option to cause the first task to be automated”, as recited in Independent claims 1, 12 and 18.  Appeal Br. at 18.
In response to Appellant’s argument, the Examiner respectfully disagrees. Allen discloses a user interface presented with one or more jobs comprising one or more options to be assigned (see Fig. 3-5 and Fig. 8-13); display from an Internet browser listing a number of jobs for which job requests have been entered into a selection system; display by an insurance company listing all of the uncompleted jobs currently listed in the selection system (see ¶¶ 130-137); displays a list generated from the database of all investigation requests that meets the functional criteria of the service provider; A field labelled “job box” which allow the investigation company agent to conveniently select any one of the job and submit a tender for investigation service (see ¶ 243-245), and displays the average number of surveillance hours requested on the previous jobs (see ¶ 296). Obviously, these user interfaces are displayed on a display device. Thus, Allen teaches a user interface comprising one or more options is presented on a display device.

  3.  	Appellant argues that the prior art does not teach or suggest “generating, by the one or more processors, an autonomous program to automatically perform the first task”, as recited in Independent claims 1, 12 and 18.  Appeal Br. at 19.
In response to Appellant’s argument, the Examiner respectfully disagrees. Allen discloses user interface comprising one or more options (see Fig. 4 and Fig. 11-13); based on a selection of option and clickstream data that indicates user interface fields modified by users in performing the first task (when a selection/input in the user interface field modified by the user), generating means for generating and sending a job confirmation to the service provider when a job is selected by the service user; generating a updating means to update/store the first data set to include cost data associated with the current service (job) provided by the service provider; storing in said database a plurality of record; upon clicking the appropriate radio button, an email is sent to the investigation company informing them the selection (see ¶ 27, ¶ 116, ¶ 169, ¶ 266); The executable instructions may be in web-compatible, mark-up language such as HTML, XML, or XML/EDI (see ¶ 100); and example of autonomous programs (in XML) is generated (see ¶ 330-¶ 333).
  4.  	Appellant argues that the prior art does not teach or suggest “determining a default value of a parameter of autonomous program”, as recited in dependent claims 3, 14 and 20.  Appeal Br. at 20.
In response to Appellant’s argument, the Examiner respectfully disagrees. Allen discloses a user interface of auto estimates assigned with a default value for each parameter (see Fig. 7A and Fig. 11A); setting out the performance criteria for a job, and assigning weightings to each of the performance criteria (see ¶ 133-134); the initialization process begins by defining in the elements of the service and a set of performance criteria (see ¶ 145-146).

  5.  	Appellant argues that the prior art does not teach or suggest “generating multiple autonomous programs to perform the multiple tasks of the first process”, as recited in dependent claims 6 and 17.  Appeal Br. at 19.
In response to Appellant’s argument, the Examiner respectfully disagrees. Allen discloses generating and sending a job confirmation message to the service provider selected for the job (see ¶ 27); a plurality of service providers are automatically selected from the database, and compiling a list of the plurality of preferred service providers (see ¶ 34-35); periodically capturing and storing updated performance criteria to update the stored profile of at least one service provider (see ¶ 37); generating multiple autonomous programs (see ¶ 330-333).
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Allen teaches the limitations in the form of Appellant claimed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PAN G CHOY/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             


Conferees:

/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                             

Jerry O’Connor   /GJOC/           Supervisory Patent Examiner,           Group Art Unit 3624




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.